U bebelatislesob2 Baapnisiety on eye Pace COUT
SOUTHESDS Wa peicr 9 TEXAS
—6CORPOS CHIRAAS Ty DIWSLoON) |
outhere lates Courts
Ll ITED STATES = AMYERA a 8 - Fee of Texas
: , ae EP 30209
Pein \C David J. Bradley, Clerk of Court

LAXCE Caaywein _ C~(A-31\2_
— Relandtet oe

 

STATEMENT O€ FACT DENIAL DE CdOUSEL.

The WS AK ov ne 4 | VUE «& HAMPTON |
Tre OW ired States Mavshell Service and
BEO Cor® SpeciGcarly we Coastal Bend |
DelenhonCentec, Ave Cal 4 and MNA\i CiOUS 4
Vrolata Delndents Aare AT CONS E'
Specifically OCLESS Lo Aton Reymond |
Raa and’ try OR of Frapeto enero
of the Depacrrent of Yushtve, o eek Jl
Qiriminel oct per U2OSCZYL and Const Tune
Rights & Kisoners per We PLRA. Reo et
Qev tod of Reh Jone (U, QIN to Sep Low
WT, 201% Delendert Was proh ited on
denied access bo ms A Hoan of mews

and WY O1G- Doses tals

| PSF

sure CC. Leder
age 2 of 2

-- Oe

 

ie —~—~ :
rn ee te et gre

dance Essuvetn | . SSL :
SU 0OGa7G a DENVER co ane “6,
te deval Covechunel Treshtut) 4 SeP2019 Psi
ESAS \alest Sl, Aen .. —— southen Bates Cours.

 

LE tolon, CO 2 O (2 FILED

SEP 3 9 2019 i

UN ITED STATES Covet youse -
\\A% Norn Sro~lhor Blvd £206
Corpus Christi, Ty g40l :

      

3] Document 35 Filed

 

ws on Ge at sob Bate - ilsdidslasdideddiid dit i ip.di,d fiededi i
FERS Soe Es Hap peel dsp fll piaji lf tidy api gly

 

 

Case aig
